Detailed Action
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2. This is in response to the amendments filed on 10/29/2020. Claims 2 and 3 have been amended. Claims 2-20 are currently pending and have been considered below.

Examiner’s Amendment
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in via electronic correspondence on 1/29/2021 in response to an Examiner Initiated Interview with Kenneth Backus Jr, Reg. No. 48,861 on 1/29/2021.

Please amend only claims 2, 3, follows:
2.  (Currently Amended) A method comprising:
obtaining an identification of an authorized user and a data to add to a plurality of secure records, the data including a private identification of the authorized user, a 
obtaining a plurality of required values associated a plurality of required bits and a plurality of required bit positions associated with the plurality of required bits, wherein a computation associated with the plurality of required bits is mildly computationally intensive;
determining the proof of work value causing a hash value of a secure record and the proof of work value to produce a hash value comprising the plurality of required values at the plurality of required bit positions;
encrypting the private identification, the previous hash value, and the proof of work value with the data, the encrypting being configured to recompute the plurality of the secure records if the data, the private identification, the previous hash value, the previous secure record, or the proof of work value are changed; and
adding a secure record to the plurality of secure records by encrypting the data using the identification of the authorized user, creating the secure record based on the data and the encrypted data, and adding the secure record to the plurality of secure records without performing a computation to calculate the proof of work value or any other proof of work value.

3. (Canceled)
Allowable Subject Matter
4.    Claims 2, and 4-20 are allowed as amended.

Examiner’s Reason for Allowance
5.    The following is an examiner’s statement of reasons for allowance:  A block is added to an immutable block chain without the latest block having to perform any proof of work calculation. The closest prior art being "YIM" (US 20190182029 A1), “Paddu” (US 20200067697 A1), “Spanos” (US 2018102013 A1), and newly cited “Vivier” (US 20180211213 A1). YIM discloses a method of generating a block chain and an apparatus and method for generating a block. The method of generating a block performed by a node in a block chain network includes receiving a first block from a first node, connecting the received first block to a block chain, determining whether the current node is qualified to generate a second block, which has the first block connected to the block chain as a parent block, generating a second block when the current node is qualified to generate a second block, and transmitting the generated second block to nodes other than the current node. Paddu discloses a method of operating a blockchain to provide mutable transactions. The blockchain has a sequence of blocks, each block having transaction information, having a transaction, in its data record. A mutability policy is includable in the transaction information, and specifies conditions for changing its transaction.  Spanos, a secondary reference, was introduced to disclose to adapting blockchain technology for the storage of voting data in an electronic voting system. The system includes a distributed network of voting machines in communication with each other. Each voting machine has a barcode scanner, a network communications device and a computer system running a voting client. Votes are received through the barcode scanner or a voter interface system and stored securely on a blockchain. New art Vivier discloses a method and system for a plurality of nodes participating in a block chain 

6. What is missing from the prior art of record to include newly searched Vivier is the specific feature of adding a secure record to the plurality of secure records by encrypting the data using the identification of the authorized user, creating the secure record based on the data and the encrypted data, and adding the secure record to the plurality of secure records without performing a computation to calculate the proof of work value or any other proof of work value.  While, the combination of Yim, Paddu, and Spanos teach an immutable block chain the defect lies in the base reference Yim.  As noted and persuasively argued by applicant representative (See Remarks 10/30/2020 pages 11-12) prior art of record Yim by declaration omits blocks in the block chain from performing/voting on a proof of work calculation.  In contrast no exception in the block chain is required by the invention while a new may be added without performing any kind of proof of work calculation while the chain’s immutability is retained. The secondary references and newly searched art fails to overcome the features of claims 2 and Claim 10.  Claim 10 differs from claim 2 in specificity block additions by validation but teaches the same inventive concept of adding the immutable record without having to perform a proof of work computation.  

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 2, and 10. Therefore claims 1 and 10 are deemed allowable over the prior art of record. The corresponding depending claims which further limit claims 2 and 10 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

 /WILLIAM B JONES/Examiner, Art Unit 2491



/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491